Citation Nr: 0329703	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an allergic disorder 
characterized as hay fever.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, in which the RO denied, inter alia, 
service connection for hay fever.     

In January 2003, the Board issued a decision on other issues 
considered by the May 2001 rating decision and undertook 
development on the issue on appeal, entitlement to service 
connection for an allergic disorder characterized as hay 
fever.  

  
REMAND

As noted above, after the veteran's appeal was certified to 
the Board, it was determined that further development was 
needed, and the Board undertook such pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  Given a recent 
decision of the United States Court of Appeals for the 
Federal Circuit, this case must be again remanded in order to 
afford the RO the opportunity to consider the additional 
evidence developed by the Board and readjudicate the claim on 
appeal.  

The Court in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  The Court held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  It further held that the 30-day 
filing deadline, as provided by 38 C.F.R. § 19.9(a)(2)(ii), 
was misleading and prejudicial to claimants, stating that the 
law under 38 U.S.C. §5103(a) clearly allowed the claimant one 
year to submit evidence.  It is essentially the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in the Disabled Am. Veterans decision discussed 
above.  The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

For these reasons, a remand is required.  Therefore, in order 
to ensure due process, this case must be REMANDED for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




